Citation Nr: 0418711	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  01-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from April 1969 to December 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2004, the veteran testified before 
the undersigned at a personal hearing in Washington, D.C. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his personal hearing, the veteran and his representative 
asserted that VA's duty to assist has not been met in this 
case in accordance with the directives of the Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Specifically, they maintain that the veteran has multiple 
diagnoses of PTSD, as demonstrated objectively in the record, 
and the diagnoses have been linked to service.  However, the 
veteran's alleged stressor has not been verified.  The 
veteran reports that during service, he witnessed a friend 
being seriously injured or possibly killed in April or May 
1970 while he was stationed  with the 1/12 Artillery At Camp 
Snow near the DMZ (38th Parallel) in North Korea.  The 
veteran stated that his camp was infiltrated by a North 
Korean soldier who commandeered a road grader and ran over 
his friend.  The friend was run over in the stomach area.  
The friend was a staff sergeant.  The veteran helped to load 
him in a helicopter and never heard whether or not he 
survived.  

VA attempted to verify this stressor on two occasions with 
the U.S. Armed Services Center for Research of Unit Records 
(USACRUR), but the veteran had not provided enough specific 
information to verify his stressor.  Thereafter, the veteran 
provided the last name of the individual who was allegedly 
injured or killed.  No further attempt was made to verify the 
stressor.  The veteran was informed by the AOJ that VA also 
needed the date of the event as well as a completed 
designation to the company level as the prior searches showed 
that there was no information about an injury to death to a 
soldier during the general time frame of April to May 1970.  

At his personal hearing, the representative indicated that 
the veteran's correspondence in which he provided the name of 
the injured or killed individual had been summarily 
disregarded by the AOJ and that no attempt had been made to 
further verify the stressor.  The veteran indicated that when 
the incident in question occurred, the veteran was in the 
headquarters squadron of the 1st of the 12th .  The 
individual, Pruitt, was stationed with the 1st of the 12th A 
Battery and was a Sergeant, E5.  The veteran indicated that 
he did not know or could not recall his first name.  The 
representative noted that while the veteran initially thought 
that the incident occurred in and around April to May 1970, 
it may have occurred at some other point while the veteran 
was stationed in Korea.  The veteran always had indicated 
that it occurred during the Spring of 1970.  

In light of the contentions of the veteran and his 
representative with regard to VCAA, the Board finds that 
another attempt should be made to verify the alleged 
stressor.  The Board emphasizes that in order for a search to 
be fruitful, specific information is required.  To this end, 
the veteran should furnish any more specific details that he 
can recall regarding the alleged incident.  

The Board notes that during the hearing, the veteran's 
representative questioned whether or not a hearing had been 
held at the RO before a hearing officer.  No such hearing is 
shown in the record to have occurred.  However, since he made 
such an inquiry, it should be verified whether or not the 
veteran testified at an RO hearing with regard to the issue 
of entitlement to service connection for PTSD.  If so, the 
transcript should be associated with the claims file and a 
copy furnished to the veteran and his representative.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran should furnish any more 
specific details that he can recall 
regarding the alleged stressor that 
occurred during the Spring of 1970 when 
his friend was injured or killed in North 
Korea.  

2.  The VBA AMC should review the record 
and ensure further compliance with all 
notice and assistance requirements set 
forth in the VCAA.  

3.  The VBA AMC should verify whether or 
not the veteran testified at an RO 
hearing with regard to the issue of 
entitlement to service connection for 
PTSD.  If so, the transcript should be 
associated with the claims file and a 
copy furnished to the veteran and his 
representative.  

4.  The U.S. Armed Services Center for 
Research of Unit Records should be 
contacted.  The veteran has alleged that 
during service, he witnessed a friend 
being seriously injured or possibly 
killed in Spring 1970 while he was 
stationed  with the 1/12 Artillery At 
Camp Snow near the DMZ (38th Parallel) in 
North Korea.  The veteran was in the 
headquarters squadron of the 1st of the 
12th .  The individual, Pruitt, was 
stationed with the 1st of the 12th A 
Battery and was a Sergeant, E5.  The 
veteran stated that his camp was 
infiltrated by a North Korean soldier who 
commandeered a road grader and ran over 
his friend.  The friend was run over in 
the stomach area.  Any available 
information, to include unit reports, 
which might corroborate the veteran's 
alleged in-service stressor, should be 
requested.  If the stressor is not or 
cannot be verified, USASCRUR should so 
state.  

If upon completion of the requested actions, any issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


